[exh1025fy2017bridgeaward001.jpg]
July 29, 2016 Nicholas Madden Dear Nicholas, Your contributions to Novelis are
very important. In recognition of this, the Company has put in place an
enhancement to the FY2017 Long-Term Incentive Plan (LTIP), known as the “Bridge
Award”. The Bridge Award is intended to encourage you to remain with Novelis by
supplementing you with a cash incentive while the new Novelis Performance Unit
component of the FY2017 LTIP matures. The Bridge Award is in addition to your
other compensation such as your base salary, annual bonus opportunity and
long-term incentive opportunity. You will receive three payments for the FY2017
Bridge Award in the total amount of $ 100,000. First Payment in December 2016 $
30,000 Second Payment in December 2017 $ 30,000 Third Payment in December 2018 $
40,000 Because this opportunity is designed to enhance our LTIP as a retention
incentive, in the event that you voluntarily terminate your employment prior to
December 31, 2019, or are terminated for cause, you will be required to repay
the gross amount of any payments made under the Bridge plan in the previous 12
months and you will not be entitled to any other payments thereafter. If you are
terminated involuntarily without cause, any unpaid cash installments will be
immediately cancelled, but you will not be required to repay any cash payments
you have received. Your acceptance of any payments under this award shall
constitute your acceptance of the terms and conditions set forth above. I am
very pleased that we are able to offer you this opportunity and I look forward
to your continued support as a key member of the team as we focus on building an
even more successful Novelis. Regards, Steve Fisher President and Chief
Executive Officer Novelis Inc.



--------------------------------------------------------------------------------



 